DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
The status of the 10/22/2020 claims, is as follows: Claims 2, 8, and 11 have been amended; Claims 3 and 7 have been canceled; Claims 1, 5-6, 10, and 12-13 have been withdrawn; Claims 1-2, 4-6, and 8-15 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In Claim 2: 
The limitation “blocking members arranged to” 
“members” is the generic placeholder. 
“a pushing device arranged to feed…” in lines 21-22
“device” is the generic placeholder. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure of “blocking members”, as described on p. 15, lines 1-5 of the originally-filed specification, corresponds to “a first and a second threaded ring nut 75a and 75b positioned at opposite sides of the rotor 20”. 
The corresponding structure of “pushing device”, as described on p. 12, lines 4-8 of the originally-filed specification, corresponds to “an Archimedean screw operated by a motor 55”. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Applicant Malcolm MacDonald on 03/10/2021. The application has been amended as follows: 
1. (Canceled)
2. (Current Amended) A machine for preparing vegetable pulp destined to the extraction of juice , or both, from a food product of vegetable origin having a fleshy part, or mesocarp, and a central part, or endocarp, said machine comprising:
a fixed hollow body, or stator, comprising an internal surface;
a rotor that is interchangeable with rotors of differing sizes;
wherein the rotor has a conical shape and is pivotally mounted about a rotation axis within said fixed hollow body, said rotor having an external surface, wherein a treatment cavity is defined between said internal surface of said stator and said external surface of said rotor, said treatment cavity comprising an inlet mouth and an outlet mouth, said inlet mouth having a size that is greater than a size of said outlet mouth;
a motor group arranged to cause said rotor to rotate about a rotation axis; 
a pushing device arranged to feed said food product in said treatment cavity through said inlet mouth, said rotor and a push of said pushing device being configured to cause a selective crushing of said food product that does not involve the central part, or endocarp, of the food product when the food product crosses said treatment cavity;
wherein, based on the size of the rotor, the internal surface of the stator and the external surface of the rotor are positioned at a distance greater than, or equal to, an ; and
blocking members arranged to block said rotor with respect to said stator in a predetermined relative axial position.
11. (Canceled)
14. (Canceled)
15. (Currently Amended) A treatment plant 
16. (New) The machine according to claim 2, wherein said blocking members comprise a first and a second threaded ring nut positioned at opposite sides of the rotor, said first and said second threaded ring nut arranged to carry out a threaded connection with a respective threaded portion of said rotation shaft, in such a way to block said rotor in said predetermined position preventing a further sliding of the same along said rotation shaft.
17. (New) The treatment plant according to claim 15, further comprising a separation machine positioned downstream of said machine, and arranged to separate said treated product exiting said machine through said outlet, into a waste product and into a main product comprising puree or juice.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 2, 4-6, 8-10, 12-13, and 15-17 are indicated because:
blocking members arranged to block said rotor with respect to said stator in a predetermined relative axial position.” recited in claim 2, wherein the “blocking members” as invoked by 112f corresponds to “a first and a second threaded ring nut 75a and 75b”. 
Claims 5-6, 10, and 12-13 contain allowable subject matter, such that they are rejoined and allowed. 
The applicant’s amendment on 10/22/2020 overcame the 112a, 112b rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONITA KHLOK whose telephone number is (571)270-7313.  The examiner can normally be reached on M-F: 9:00am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BONITA KHLOK/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /PHUONG T NGUYEN/ Primary Examiner, Art Unit 3761